Citation Nr: 1227573	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a compression fracture of T9-T10 (claimed as back, neck, and left hip pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2000 to November 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue on appeal was previously denied by the Board in an August 2007 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Order, the Court vacated the August 2007 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  In April 2009 and December 2010, the Board remanded the matter to ensure that the development directed by the Joint Motion was completed.

In September 2011, the Board denied the issue on appeal.  The Veteran appealed that decision to the Court.  In an April 2012 Order, the Court vacated the September 2011 Board decision and remanded the mater back to the Board for further development.  The Board must once again remand this claim for compliance with the Court's directives.

The issues of entitlement to a total rating based on individual unemployability (TDIU) and entitlement to service connection for an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2006 statement and October 2002 VA Form 9.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in order to comply with the parties' Joint Motion for Remand as ordered by the Court in April 2012.

The Court vacated the Board's September 2011 decision because it was determined that VA did not satisfy its duty to assist the Veteran in the development of his claim.  As noted by the Court, during the March 2011 VA examination, the Veteran reported that since 2008, he has received Social Security benefits for his back.  See March 2011 VA examination.  Additionally, in a January 2008 psychiatric treatment note, it was reported that the Veteran receives a monthly Social Security benefit.  See January 2008 private treatment note.  

VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, 38 U.S.C. A § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Because these records fall under the guidelines of 38 C.F.R. § 3.159(c)(2) definition of the duty to assist, this matter must be addressed before the Board may issue a decision.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of any written decision concerning the Veteran's claim for disability benefits from the Social Security Administration as well as copies of any medical records utilized in reaching that decision.

2.  Obtain and associate with the claims file any updated VA or private treatment records.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

